Exhibit CENTERLINE HOLDING COMPANY INSTRUCTIONS FOR COMPLETION OF CENTERLINE HOLDING COMPANY SUBSCRIPTION RIGHTS CERTIFICATES PLEASE CONSULT THE ALTMAN GROUP, INC. (THE “INFORMATION AGENT”), OR YOUR BANK, BROKER OR OTHER NOMINEE AS TO ANY QUESTIONS. The following instructions (the “Instructions”) relate to the grant by Centerline Holding Company (the “Company”) of non-transferable subscription rights to purchase our 11.0% cumulative convertible preferred shares, series A-1 (the “Convertible Preferred Shares”) to certain persons who at the close of business on February 4, 2008 (the “Record Date”) held eligible securities, as more fully described in the enclosed Prospectus Supplement, dated March 7, 2008 (the “Prospectus Supplement”).We are granting at no charge, one non-transferable subscription right for each common share or common share equivalent (as defined in the Prospectus) held on the Record Date.You are entitled to purchase one Convertible Preferred Share at a subscription price of $11.70 for every six rights granted to you. The number of rights to which you are entitled is printed on the face of your subscription rights certificate (the “Subscription Rights Certificate”).You should indicate your wishes with regard to the exercise of your rights by completing, executing and returning to Computershare Trust Company, N.A. (the “Subscription Agent”), your Subscription Rights Certificate in the envelope provided.You should ensure that you complete the form on the reverse side of your Subscription Rights Certificate. YOUR SUBSCRIPTION RIGHTS CERTIFICATE, OR NOTICE OF GUARANTEED DELIVERY, AND PAYMENT
